Citation Nr: 1431309	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-38 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active service from December 1986 to January 1992, with additional service in the Air Force Reserve from January 1992 to November 1996 and the Wyoming Army National Guard from November 1996 to October 2000, to include a verified period of active duty for training (ACDUTRA) from July 12, 1999 to July 28, 1999.

In April 2009, the Veteran testified before a Veterans Law Judge who retired during the pendency of the appeal.  The Board notified the Veteran of this in a March 2012 notice letter and requested that she indicate whether she wanted a second hearing, in accordance with 38 C.F.R. § 20.717 (2013).  Pursuant to the Veteran's April 2012 response and request for a new hearing, this matter was Remanded by the Board in May 2012 so that a Travel Board hearing could be scheduled.  The Veteran subsequently testified during a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  See 38 C.F.R. § 20.707.  Transcripts of both are of record.  Additional evidence was submitted at the time of the May 2013 Travel Board hearing with a waiver of RO consideration.  38 C.F.R. § 20.1304.


FINDING OF FACT

The competent evidence establishes that the Veteran's diabetes mellitus, type I, had its onset during a period of active duty for training.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type I, is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her currently diagnosed diabetes mellitus Type I began in July 1999 during a period of active duty for training (ACDUTRA).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

After a VA diabetes mellitus examination in February 2010, a VA examiner opined that it is likely that the Veteran had diabetes mellitus during active duty in Germany.  He explained that the Veteran had one elevated glucose level of 172 in May 1999, followed by normal levels when repeated on two separate occasions in May 1999 and June 1999.  He stated that she reported symptoms consistent with diabetes mellitus during active duty, but medical evaluation was denied by her superiors.  An official diagnosis was made post discharge with persistent symptoms.  In April 2013, the Veteran's VA primary care physician Dr. H.J.W. opined that the Veteran experienced an onset of diabetes mellitus while on ACDUTRA in July 1999.  Rationale was provided with this opinion along with a detailed discussion of the evidence of record.

Thus, in light of the VA medical opinions and resolving any doubt in the Veteran's favor, the Board finds that service connection for the Veteran's diabetes mellitus, type I, is warranted.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, Type I, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


